EXHIBIT 10.3

MAX USA HOLDINGS LTD.

OFFICERS’ CERTIFICATE

Effective as of April 16, 2007

Pursuant to Sections 2.3 and 2.4 of the Indenture (the “Indenture”), dated as of
April 15, 2007, among Max USA Holdings Ltd. (the “Company”), Max Re Capital Ltd.
(the “Guarantor”) and The Bank of New York, as Trustee (the “Trustee”), the
undersigned, W. Marston Becker, President of the Company, and Sarene A.
Bourdages, Secretary of the Company, hereby certify as follows:

1. The issuance of a series of Securities designated as 7.20% Senior Notes due
2017 in an aggregate principal amount of $100,000,000, has been approved and
authorized in accordance with the provisions of the Indenture pursuant to
resolutions duly adopted by the Board of Directors of the Company on April 4,
2007.

2. The terms of the Securities shall be as follows:

(a) The title of the Securities is “7.20% Senior Notes due 2017.”

(b) The aggregate principal amount of Securities which may be authenticated and
delivered under the Indenture is initially limited to $100,000,000, except for
Securities authenticated and delivered upon registration of transfer of, or in
exchange for, or in lieu of, other Securities pursuant to Sections 2.8, 2.9,
2.11, 8.5 and 12.2 of the Indenture.

(c) The Securities will be issued in book-entry form, in denominations of $2,000
or any amount in excess thereof which is an integral multiple of $1,000, and
represented by a registered global Security substantially in the form attached
hereto as Exhibit A delivered to The Depository Trust Company (the
“Depositary”), or a custodian on the Depositary’s behalf, and recorded in the
book-entry system maintained by the Depositary.

(d) The principal amount of the Securities shall be due and payable on April 14,
2017.

(e) The principal of the Securities shall bear interest from April 16, 2007 or
from the most recent Interest Payment Date (as defined below) to which interest
has been paid or duly provided for, payable semi-annually on April 16 and
October 16 of each year (each, an “Interest Payment Date”), commencing
October 16, 2007, to the Persons in whose names the Securities (or one or more
Predecessor Securities) are registered at the close of business on the April 1
or October 1, as the case may be, preceding such Interest Payment Dates.

(f) Interest on the Securities will accrue at the rate of 7.20% per annum from
April 16, 2007 until the principal thereof is paid or made available for
payment.

(g) The principal of, interest on and any Additional Amounts with respect to the
Securities shall be payable and the Securities may be surrendered or presented
for payment, the Securities may be surrendered for registration of transfer or
exchange, and notices and demands to or upon the Company or the Guarantor in
respect of the Securities and the Indenture may be served, at the office or
agency of the Company and the Guarantor maintained for such purposes in the City
of New York, State of New York from time to time, and the Company hereby
appoints the Trustee, acting through its office or agency in the City of New
York designated from time to time for such purpose, as its agent for the
foregoing purposes; provided, however, that at the option of the Company payment
of interest may be made by check mailed to the address of the Holders entitled
thereto, as such addresses shall appear in the Security Register; and provided,
further, that (subject to Section 3.2 of the Indenture) the Company may at any
time remove the Trustee as its office or agency in the City of New York
designated for the foregoing purposes and may from time to time designate one or
more other offices or agencies for the foregoing purposes and may from time to
time rescind such designations.

(h) The Securities shall be redeemable at the option of the Company prior to
Stated Maturity as described in Exhibit A, and are not subject to a sinking fund
or analogous provision.

(i) Payments of principal, interest on and any Additional Amounts with respect
to the Securities shall be made in such coin or currency of the United States of
America as at the time of payment shall be legal tender for the payment of
public and private debts.

(j) The Securities shall not be convertible into Securities of any other Series.

(k) The Trustee shall be the Security Registrar and the initial Paying Agent and
initial transfer agent for the Securities (subject to the Company’s right
(subject to Section 3.2 of the Indenture) to remove the Trustee as such Paying
Agent and/or transfer agent and, from time to time, to designate one or more
co-registrars and one or more other Paying Agents and transfer agents and to
rescind from time to time any such designations), and the City of New York is
designated as a Place of Payment for the Securities.

(l) Additional Amounts shall be payable in respect of the Securities on the
terms and subject to the conditions set forth in Section 3.4 of the Indenture
and in the Securities. Whenever in this Officers’ Certificate or in the
certificate evidencing the Securities there is mentioned, in any context, the
payment of principal, interest or any other amount payable under or with respect
to such Security, such mention shall be deemed to include mention of the payment
of Additional Amounts to the extent that, in such context, Additional Amounts
are, were or would be payable in respect thereof.

(m) The Securities shall have such additional terms and provisions as are set
forth in Exhibit A hereto, all of which terms and provisions are incorporated by
reference in and made a part of this Officers’ Certificate as if set forth in
full herein.

Each of undersigned states that he has read and is familiar with the provisions
of Article II of the Indenture relating to the issuance of Securities
thereunder; that he is generally familiar with the other provisions of the
Indenture and with the affairs of the Company, the Guarantor and their corporate
acts and proceedings; and that, in his opinion, he has made such examination or
investigation as is necessary to enable him to express an informed opinion as to
whether or not the conditions referred to above have been complied with.

Capitalized terms used herein and not otherwise defined herein have the meanings
specified in the Indenture.

[The remainder of this page intentionally left blank.]

1

IN WITNESS WHEREOF, the undersigned have executed this certificate as of the
date first written above.

By:      

     Name: W. Marston Becker

     Title: President

By:      

     Name: Sarene A. Bourdages

     Title: Secretary

2

EXHIBIT A

[Form of Note]

THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND THIS SECURITY MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
APPLICABLE EXEMPTION THEREFROM AND UNLESS IN ACCORDANCE WITH THE INDENTURE
REFERRED TO HEREINAFTER, COPIES OF WHICH ARE AVAILABLE AT THE CORPORATE TRUST
OFFICE OF THE TRUSTEE. EACH PURCHASER OF THIS SECURITY IS HEREBY NOTIFIED THAT
THE SELLER MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF
THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER (TOGETHER WITH ANY SUCCESSOR
PROVISION, AND AS SUCH RULE MAY HEREAFTER BE AMENDED FROM TIME TO TIME, “RULE
144A”). BY PURCHASING OR ACCEPTING THIS SECURITY, THE HOLDER OF THIS SECURITY
AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS SECURITY MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) TO A PERSON WHO THE SELLER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER, AS DEFINED IN RULE 144A,
IN A TRANSACTION IN ACCORDANCE WITH RULE 144A, (2) IN AN OFFSHORE TRANSACTION IN
ACCORDANCE WITH RULE 903 OR 904 OF REGULATION S UNDER THE SECURITIES ACT, OR
(3) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT (IF AVAILABLE), IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE STATES OF THE UNITED STATES, AND (B) THAT THE HOLDER
WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS
SECURITY FROM IT OF THE RESTRICTIONS REFERRED TO IN (A) ABOVE.

THIS GLOBAL SECURITY IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS SECURITY) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE
BENEFICIAL OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY
CIRCUMSTANCES EXCEPT THAT (I) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY
BE REQUIRED PURSUANT TO SECTION 2.8 OF THE INDENTURE, (II) THIS GLOBAL SECURITY
MAY BE EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.8(a) OF THE
INDENTURE, (III) THIS GLOBAL SECURITY MAY BE DELIVERED TO THE TRUSTEE FOR
CANCELLATION PURSUANT TO SECTION 2.11 OF THE INDENTURE AND (IV) THIS GLOBAL
SECURITY MAY BE TRANSFERRED TO A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN
CONSENT OF THE COMPANY.

UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR SECURITIES IN
DEFINITIVE FORM, THIS SECURITY MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE
DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO
THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY
SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR
DEPOSITARY. UNLESS THIS SECURITY IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF
THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR
ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY SECURITY
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS MAY BE
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

No. $

CUSIP No.

Max USA Holdings Ltd.

7.20% Senior Note due 2017

Max USA Holdings Ltd., a Delaware corporation (hereinafter called the “Company”,
which term includes any successor corporation under the Indenture referred to
below), for value received, hereby promises to pay to Cede & Co., or registered
assigns, the principal sum of      Dollars ($ ) on April 14, 2017 and to pay
interest thereon from April 16, 2007 or from the most recent interest payment
date to which interest has been paid or duly provided for, payable semi-annually
on April 16 and October 16 in each year (each, an “Interest Payment Date”),
commencing October 16, 2007, at the rate of 7.20% per annum, until the principal
hereof (and any Additional Amounts (as defined below)) is paid or duly made
available for payment. Interest on this Note shall be computed on the basis of a
360-day year of twelve 30-day months. If any Interest Payment Date or the
maturity date falls on a day that is not a Business Day, the required payment
shall be made on the next Business Day as if it were made on the date such
payment was due and no interest shall accrue on the amount so payable for the
period from and after such Interest Payment Date or the maturity date, as the
case may be, to such next Business Day. The interest so payable and punctually
paid or duly provided for on any Interest Payment Date will, as provided in such
Indenture, be paid to the Person in whose name this Note (or one or more
Predecessor Securities) is registered at the close of business on the regular
record date for such interest, which shall be April 1 or October 1 (whether or
not a Business Day), as the case may be, next preceding such Interest Payment
Date. Any such interest which is payable, but is not punctually paid or duly
provided for, on any Interest Payment Date shall forthwith cease to be payable
to the registered Holder hereof on the relevant regular record date by virtue of
having been such Holder, and may be paid to the Person in whose name this Note
(or one or more Predecessor Securities) is registered at the close of business
on a subsequent special record date (which shall be at least 10 days before the
payment date) for the payment of such defaulted interest to be fixed by the
Company, notice whereof shall be given to the Holders of Notes of this series
not less than 10 days prior to such Special Record Date, or may be paid at any
time in any other lawful manner not inconsistent with the requirements of any
securities exchange on which the Notes may be listed, and upon such notice as
may be required by such exchange, all as more fully provided in such Indenture.
Any interest paid on this Note shall be increased to the extent necessary to pay
Additional Amounts as set forth in this Note.

Payment of the principal of, interest on or any Additional Amounts in respect of
this Note will be made at the office or agency of the Company and the Guarantor
(as defined below) maintained for that purpose in the Borough of Manhattan, the
City of New York, in such coin or currency of the United States of America as at
the time of payment is legal tender for payment of public and private debts;
provided, however, that, at the option of the Company or the Guarantor, interest
may be paid by check mailed to the address of the Person entitled thereto as
such address shall appear in the Security Register; provided, further, that
payment to DTC or any successor Depository may be made by wire transfer to the
account designated by DTC or such successor depository in writing.

This Note is one of a duly authorized issuance of securities of the Company
(herein called the “Notes”), fully and unconditionally guaranteed as to payment
of principal, premium, if any, and interest by Max Re Capital Ltd., a Bermuda
company (the “Guarantor”), issued and to be issued in one or more series under
an Indenture, dated as of April 15, 2007 (herein called, together with all
indentures supplemental thereto, the “Indenture”), among the Company, the
Guarantor and The Bank of New York, as Trustee (herein called the “Trustee,”
which term includes any successor trustee under the Indenture), to which
Indenture and all indentures supplemental thereto reference is hereby made for a
statement of the respective rights, limitations of rights, duties and immunities
thereunder of the Company, the Guarantor, the Trustee and the Holders of the
Notes, and of the terms upon which the Notes are, and are to be, authenticated
and delivered. This Note is one of the series designated on the face hereof,
initially limited (subject to exceptions provided in the Indenture) to the
aggregate principal amount specified in the Officers’ Certificate, dated
April 16, 2007, establishing the terms of the Notes pursuant to the Indenture.

The Notes are senior unsecured obligations of the Company. The Company’s
obligation to pay the principal of, interest on or any Additional Amounts in
respect of the Notes is unconditionally guaranteed on a senior unsecured basis
by the Guarantor pursuant to Article 13 of the Indenture.

If an Event of Default with respect to the Notes shall occur and be continuing,
the principal of the Notes may be declared due and payable in the manner and
with the effect provided in the Indenture.

The Indenture contains provisions permitting, with certain exceptions as therein
provided, the amendment thereof and the modification of the rights and
obligations of the Company or the Guarantor and the rights of the Holders of the
Securities of each series issued under the Indenture at any time by the Company,
the Guarantor and the Trustee with the written consent of the Holders of not
less than a majority in aggregate principal amount of the Securities at the time
Outstanding of each series affected thereby. The Indenture also contains
provisions permitting the Holders of specified percentages in aggregate
principal amount of the Securities of any series at the time Outstanding, on
behalf of the Holders of all Securities of such series, to waive compliance by
the Company or the Guarantor with certain provisions of the Indenture and
certain past defaults under the Indenture and their consequences. Any such
consent or waiver by the Holder of this Note shall be conclusive and binding
upon such Holder and upon all future Holders of this Note and of any Notes
issued upon the registration of transfer hereof or in exchange herefor or in
lieu hereof, whether or not notation of such consent or waiver is made upon this
Note.

This Note is not subject to any sinking fund.

No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, interest on or any Additional
Amounts in respect of this Note, at the times, place and rate, and in the coin
or currency, herein and in the Indenture prescribed.

As provided in the Indenture and subject to certain limitations set forth
therein and in this Note, the transfer of this Note may be registered on the
Security Register upon surrender of this Note for registration of transfer at
the office or agency of the Company and the Guarantor maintained for that
purpose in any place where the principal of, interest on or any Additional
Amounts in respect of this Note are payable, duly endorsed by, or accompanied by
a written instrument of transfer in form satisfactory to the Company and the
Security Registrar duly executed by, the Holder hereof or by his attorney duly
authorized in writing, and thereupon one or more new Notes of this series and of
like tenor, of authorized denominations and for the same aggregate principal
amount, will be issued to the designated transferee or transferees.

The Notes are issuable only in registered form without coupons in the
denominations specified in the Officers’ Certificate, dated April 16, 2007,
establishing the terms of the Notes, all as more fully provided in the Indenture
and such Officers’ Certificate. As provided in the Indenture and in such
Officers’ Certificate, and subject to certain limitations set forth in the
Indenture, such Officers’ Certificate and in this Note, the Notes are
exchangeable for a like aggregate principal amount of Notes of this series in
different authorized denominations, as requested by the Holders surrendering the
same.

No service charge shall be made for any such registration of transfer or
exchange, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith, other than in
certain cases provided in the Indenture.

Prior to due presentment of this Note for registration of transfer, the Company,
the Guarantor, the Trustee and any agent of the Company, the Guarantor or the
Trustee may treat the Person in whose name this Note is registered as the owner
hereof for all purposes, whether or not this Note be overdue, and neither the
Company, the Guarantor, the Trustee nor any such agent shall be affected by
notice to the contrary.

The Notes are redeemable as a whole or in part, at the Company’s option at any
time, at a Redemption Price equal to the greater of (i) 100 percent of the
principal amount of the Notes to be redeemed or (ii) the sum of the present
values of the remaining scheduled payments of principal and interest thereon
(excluding interest accrued to the Redemption Date) and discounted to Redemption
Date on a semi-annual basis (assuming a 360-day year consisting of twelve 30-day
months) at the applicable Treasury Rate plus 37.5 basis points, plus, in each
case, accrued and unpaid interest on the principal amount being redeemed to the
Redemption Date.

“Treasury Rate” means, with respect to any Redemption Date, (1) the yield, under
the heading which represents the average for the immediately preceding week,
appearing in the most recently published statistical release designated
“H.15(519)” or any successor publication which is published weekly by the Board
of Governors of the Federal Reserve System and which establishes yields on
actively traded United States Treasury securities adjusted to constant maturity
under the caption “Treasury Constant Maturities,” for the maturity corresponding
to the Comparable Treasury Issue (if no maturity is within three months before
or after the Remaining Life, yields for the two published maturities most
closely corresponding to the Comparable Treasury Issue will be determined and
the Treasury Rate will be interpolated or extrapolated from such yields on a
straight line basis, rounding to the nearest month) or (2) if such release (or
any successor release) is not published during the week preceding the
calculation date or does not contain such yields, the rate per year equal to the
semi-annual equivalent yield-to-maturity of the Comparable Treasury Issue,
calculated using a price for the Comparable Treasury Issue (expressed as a
percentage of its principal amount) equal to the Comparable Treasury Price for
such Redemption Date. The Treasury Rate will be calculated on the third Business
Day preceding the Redemption Date.

“Business Day” means any calendar day that is not a Saturday, Sunday or legal
holiday in New York, New York, and on which commercial banks are open for
business in New York, New York.

“Comparable Treasury Issue” means the United States Treasury security selected
by an Independent Investment Banker as having a maturity comparable to the
remaining term of the notes to be redeemed.

“Comparable Treasury Price” means (1) the average of five Reference Treasury
Dealer Quotations for such Redemption Date, after excluding the highest and
lowest Reference Treasury Dealer Quotations, or (2) if the Independent
Investment Banker obtains fewer than five such Reference Treasury Dealer
Quotations, the average of all such quotations.

“Independent Investment Banker” means either Citigroup Global Markets Inc., and
its successors, or, if it is unwilling or unable to select the Comparable
Treasury Issue, an independent investment banking institution of national
standing appointed by the trustee after consultation with the Company.

“Reference Treasury Dealer” means (1) each of Citigroup Global Markets Inc., or
its successors; provided, however, that if Citigroup Global Markets Inc. shall
cease to be a primary U.S. Government securities dealer in New York City, which
we refer to as a “Primary Treasury Dealer”, the Company will substitute another
Primary Treasury Dealer and (2) any three other Primary Treasury Dealers
selected by the Independent Investment Banker after consultation with the
Company.

“Reference Treasury Dealer Quotations” means, with respect to each Reference
Treasury Dealer and Redemption Date, the average, as determined by the
Independent Investment Banker, of the bid and asked prices for the Comparable
Treasury Issue (expressed in each case as a percentage of its principal amount)
quoted in writing to the Independent Investment Banker at 5:00 p.m., New York
City time, on the third Business Day preceding such Redemption Date.

All payments on this Note will be made without withholding of any present or
future taxes or governmental charges of Bermuda (a “Taxing Jurisdiction”),
unless the Company is required to do so by applicable law or regulation.

If the Company is required to withhold amounts, it will, subject to the
limitations described below, pay to the Holder of this Note additional amounts
so that every net payment made to the Holder of this Note, after the
withholding, will be the same amount provided for in this Note and the Indenture
(“Additional Amounts”).

The Company will not be required to pay any Additional Amounts for (1) any tax
or governmental charge which would not have been imposed but for the fact that
the Holder of this Note: (a) was a resident of, or engaged in business or
maintained a permanent establishment or was physically present in, the relevant
Taxing Jurisdiction or otherwise had some connection with the relevant Taxing
Jurisdiction other than the mere ownership of, or receipt of payment on, this
Note, (b) presented this Note for payment in the relevant Taxing Jurisdiction,
unless this Note could not have been presented for payment elsewhere, or
(c) presented this Note for payment more than 30 days after the date on which
the payment became due unless the Holder of this Note would have been entitled
to these Additional Amounts if the Holder of this Note had presented this Note
for payment within the 30-day period; (2) any estate, inheritance, gift, sale,
transfer, personal property or similar tax or other governmental charge; (3) any
tax or other governmental charge that is imposed or withheld because of failure
by the Holder of this Note to comply with any reasonable request by the Company:
(a) to provide information concerning the nationality, residence or identity of
the Holder of this Note or that of the beneficial owner of this Note; or (b) to
make any claim or satisfy any information or reporting requirement, which in
either case is required by the relevant Taxing Jurisdiction as a precondition to
exemption from all or part of the tax or other governmental charge; or (4) any
combination of items (1), (2) or (3) above.

The Company will not pay Additional Amounts if the Holder of this Note is a
fiduciary or partnership or other than the sole beneficial owner of this Note if
the beneficiary or partner or settlor would not have been entitled to the
Additional Amounts had it been the holder of this Note.

The Company will be entitled to redeem this Note, at its option, at any time as
a whole but not in part, upon not less than 30 nor more than 60 days’ notice, at
100% of the principal amount thereof, plus accrued and unpaid interest (if any)
to the Redemption Date (subject to the right of holders of record on the
relevant record date to receive interest due on the relevant Interest Payment
Date), in the event that the Company or the Guarantor has become or would become
obligated to pay, on the next date on which any amount would be payable with
respect to this Note, any Additional Amounts as a result of: (1) a change in or
an amendment to the laws (including any regulations promulgated thereunder) of a
Taxing Jurisdiction, which change or amendment is announced after April 11,
2007; or (2) any change in or amendment to any official position regarding the
application or interpretation of such laws or regulations, which change or
amendment is announced after April 11, 2007, and, in each case, the Company or
the Guarantor, as applicable, cannot avoid such obligation by taking reasonable
measures available to it.

The Indenture contains provisions whereby (i) the Company and the Guarantor may
be discharged from their obligations with respect to the Notes (subject to
certain exceptions) or (ii) the Company and the Guarantor may be released from
their obligations under specified covenants and agreements in the Indenture, in
each case if the Company or the Guarantor irrevocably deposits with the Trustee
money or Government Obligations, or a combination thereof, in an amount
sufficient, without consideration of any reinvestment, to pay and discharge the
entire indebtedness on all Notes of this series, and satisfies certain other
conditions, all as more fully provided in the Indenture.

This Note shall be governed by and construed in accordance with the laws of the
State of New York applicable to agreements and instruments made and to be
performed wholly within such State.

All terms used in this Note without definition that are defined in the Indenture
shall have the meanings assigned to them in the Indenture.

Unless the Certificate of Authentication hereon has been executed by or on
behalf of the Trustee under the Indenture by the manual signature of one of its
authorized officers, this Note shall not be entitled to any benefits under the
Indenture or be valid or obligatory for any purpose.

[Remainder of page intentionally left blank.]

3

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
under its corporate seal.

Dated: April 16, 2007 MAX USA HOLDINGS LTD.

By:      

     Name:

     Title:

CERTIFICATE OF AUTHENTICATION

This is one of the Securities of the series designated therein referred to in
the within-mentioned Indenture.

Dated: April 16, 2007

THE BANK OF NEW YORK,

as Trustee



      By:      

Authorized Signatory

4

ABBREVIATIONS

The following abbreviations, when used in the inscription on the face of this
instrument, shall be construed as though they were written out in full according
to applicable laws or regulations:

         
TEN COM—as tenants in common TEN ENT—as tenants by the entireties
        JT TEN—as joint tenants with right of survivorship and not as tenants in
common

UNIF GIFT MIN ACT —________________________
  (Minor)

Custodian________________________
  (Cust)

Under Uniform Gifts to Minors Act
    —  
 
  (State)


Additional abbreviations may also be used though not in the above list.

5

FOR VALUE RECEIVED, the undersigned registered holder hereby sell(s), assign(s)
and transfer(s) unto

[PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER OF ASSIGNEE]

                                                                                           
                                               

                                                                                           
                                                 

                                                                                           
                                               

[PLEASE PRINT OR TYPEWRITE NAME AND ADDRESS OF ASSIGNEE]

the within Note and all rights thereunder, hereby irrevocably constituting and
appointing to transfer said Note on the books of the Company with full power of
substitution in the premises.

Dated:      

          Signature: _____________________

Notice:
  The signature to this assignment must correspond

 
  with the name as it appears upon the


face of the within Note in every particular, without alteration or enlargement
or any

change whatsoever.



    Signature Guaranty:      

Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Trustee, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Trustee in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

6